DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al, US Pub. 2017/0200152.
Winkler et al disclose a self checkout with mobile payment comprising: a shop environment 100 and a server device 300 of a mobile payment service, which are connected by at least one communication network 200, such as the Internet, i.e. via wired and/or wireless Internet connections; a cashier system 110, a proximity device 120, and a mobile device 130; the cashier system 110 includes a POS (Point-Of-Sale) system 111, such as a cash desk arrangement mobile device 130 is a self-computing device, which supports one or more data transmission standards and has a display; the mobile device 130 may for example comprise cellular (e.g. 3G, LTE, LTE-A) communication capability, as well as bidirectional BLE (Bluetooth Low Energy) and/or WLAN (Wireless Local Area Network) communication capability; the mobile device 130 may have two possible connections to the server device, i.e. a direct connection using its cellular communication capability, and an indirect connection via the proximity device using its short-range (BLE/WLAN) communication capability; the mobile device 130 may have a payment application for operation in the self-checkout system, i.e. a software application, which has at least payment functionality with respect to the mobile payment service; the mobile device 130 may for example be a smartphone, a tablet, a smart watch or smart glasses, or the like of a user of the mobile payment service (i.e. a user having an (user) account of the mobile payment service); the cashier system 110 may be a classical checkout lane and the self-checkout system may be embedded therein; the cashier system 110 may provide additional measures of payment for redundancy, such as card reading and/or NFC supporting terminals or a code scanner/camera for inter alia catching a payment code, e.g. a Quick Response (QR) code, or a display for 
Winkler et al disclose all the communication means for communicating between the proximity device of user device but fails to disclose all the details including the encasement structure for connecting the scanner. However, since Winkler et al disclose both wired and wireless connection, a connector and/or a structure is required in order to establish wired connection. With respect to the type of connection, such limitation is a matter of engineering choice in order to meet specific customer requirements. With respect to charging the mobile device while being connected is common in the art. Therefore, it would have an obvious extension as taught by the prior art.
Regarding claim 2, the transmitting of information and displaying of information is disclosed by Winkler et al.
Regarding claim 3, the external device includes a user mobile phone.
Regarding claim 4, the specific connection for the mobile device is a matter choice for meeting specific customer requirements, which therefore, obvious.
Regarding claim 5, the prior art teaches a plurality of communication means, including cellular communication, wide area network, and other means. The type of communication protocol is a matter of engineering choice for meeting customer requirements, which therefore, obvious.
Regarding claim 6, the prior art teaches a card payment device for processing the transaction payments. 

Regarding claims 8-9 and 19, the limitations have been met above.
Regarding 10-18, the prior art fails to disclose an anti-theft device (i.e. alarm or locking means). However, securing the proximity device onto the cart or to another device is common in the art in order to prevent unauthorized from removing the device. Such modification would have been an obvious extension as taught by the prior ar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wullschileger et al, US Pub. 2019/0347626 disclose a SYSTEM FOR OFFLINE PAYMENT WITH E-MONEY USING A MOBILE DEVICE WITH A SHORT TRANSACTION TIME AND FINAL SETTLEMENT. Higgins et al. US Pub. 2019/0043310, disclose a SYSTEM AND METHOD FOR UTILIZING A MOBILE DEVICE TO FACILITATE FUND TRANSFERS BETWEEN A CASHLESS WAGERING ACCOUNT AND A GAMING ESTABLISHMENT RETAIL ACCOUNT. Kajal et al, US Pub. 2018/0165678, disclose METHODS AND SYSTEMS FOR PROCESSING A PAYMENT TRANSACTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876